DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Election/Restriction requirement
Applicant’s election without traverse of Invention I (claims 1-4) in the reply filed on 10/21/2021 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, lines 11-15 recites: “an ultrasonic wave generating step of positioning an ultrasonic wave generating unit so as to face the wafer to be produced with a layer of water interposed therebetween and generating an ultrasonic wave through the layer of water to break down the separation layer” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “an ultrasonic wave generating unit” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier

With regards to the corresponding structure of the claimed “an ultrasonic wave generating unit”, Applicant’s Specification, para.0031 recites: “The ultrasonic wave generating unit 6 is formed from piezoelectric ceramics to generate an ultrasonic wave.” Therefore, the specification provides the corresponding structure of the “ultrasonic wave generating unit” to perform the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





	
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1, line 7, the term “a wafer” should read -- the wafer-- because the current specification is about one wafer 76 (see para.0047 and figs.9-10). The wafer in line 7 should refer to the term “wafer” in line 1, claim 1 ;
Claim 3, lines 9-11, the term “a depth corresponding to a thickness of a wafer to be produced from an end face of the hexagonal single crystal SiC ingot” should read -- the depth corresponding to the thickness of the wafer to be produced from the end face of the hexagonal single crystal SiC ingot -- because the current specification is about one SiC ingot 50. Therefore, this term should refer to the term “a depth corresponding to a thickness of a wafer to be produced from an end face of the hexagonal single crystal SiC ingot” in lines 7-8, claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
an end face” in line 5 is unclear whether it refers to “an end face” recited in line 8, claim 1. There are a plurality of “end face” disclosed in the current specification (see paragraph [0035], [0049], end face 52, 54, or 6a). For examination purposes, both of the terms “end face” are the same. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 20160228985 A1) in view of Denda (JP2014109566A, English Translation is attached)
Regarding claim 1, Hirata discloses 
A wafer producing method of producing a wafer from a hexagonal single crystal ingot (see title “wafer producing method” and abstract “a crystal wafer is produced from a hexagonal crystal ingot”), the method comprising: 
a separation layer forming step (step of forming a separation layer constituted by the plurality of modified layers 23 and cracks 25, see figs.11A-B. See separation layer in annotated fig.11A below) of positioning a focal point of a laser beam (laser beam generated from the laser oscillator 40, see figs.2 and 11A-B) of such a wavelength as to be transmitted through the hexagonal single crystal ingot (single crystal ingot 11, see figs. 11A-B)  at a depth corresponding to a thickness of a wafer (wafer 27, see figs.9-10) to be produced from an end face of the hexagonal single crystal ingot  (upper surface 11a) and applying the laser beam (laser beam generated from the laser oscillator 40) to the hexagonal single crystal ingot (single crystal ingot 11) to form a separation layer (see figs.11A-12b and para.0039, 0060: “the focal point P of a laser beam LB is set inside the ingot 11 at the depth corresponding to the thickness of the wafer to be produced, and the laser beam LB is next applied to the upper surface 11a of the ingot 11. As a result, the modified layer 23 is formed at the focal point P and the cracks 25 are formed around the modified layer 23 so as to radially extend therefrom along the c -plane”); 

    PNG
    media_image1.png
    333
    780
    media_image1.png
    Greyscale

Annotated fig.11A of Hirata
an ultrasonic wave generating step of positioning an ultrasonic wave generating unit (ultrasonic vibration generating apparatus 62, see fig.9) so as to face the wafer (wafer 27) to be produced with a layer of water (water 64 between upper surface 11a of the wafer 27 and ultrasonic vibration generating apparatus 62, see fig.9) interposed therebetween and generating an ultrasonic wave through the layer of water (water 64) to break down the separation layer (see para.0057-0058:” the water tank 60 is filled with pure water 64 to immerse the hexagonal single crystal ingot 11 in the pure water 64. Thereafter, a voltage is applied to the ultrasonic vibration generating apparatus 62 to thereby generate ultrasonic vibration having a frequency of 40 kHz”… “This ultrasonic vibration is transmitted to the hexagonal single crystal ingot 11, thereby separating the plate-shaped member having a thickness corresponding to the thickness of the wafer from the ingot 11 at the separation start point formed inside the ingot 11”). 

Hirata does not explicitly disclose a separation detecting step of detecting separation of the wafer to be produced from the hexagonal single crystal ingot according to change in sound.  
However, Denda discloses a peeling detection method (see title), comprising:
see abstract and page 3, lines 3-8, the separation is detected based on the peeling detection device comprising a microphone 41 for acquiring a running sound. The peeling detection device allows to “detect the separation between the wheel and the covering material with high accuracy…”) 
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the separation detection step which performed by the peeling detection device as taught by Denda into Hirata’s wafer producing method, such that this step detects separation of the wafer to be produced from the hexagonal single crystal ingot according to change in sound. Doing so allows to detect the separation with high accuracy (see page 3, lines 3-8 of Denda).
Regarding claim 2, the modification discloses substantially all the limitations as set forth in claim 1.
However, Hirata does not explicitly disclose in the separation detecting step, a microphone collects sound, and when a frequency of the collected sound an amplitude of which becomes a peak reaches a predetermined value, it is detected that the wafer has been separated. 
Nevertheless, Denda further discloses in the separation detecting step, a microphone (microphone 44, see fig.2) collects sound (see abstract: “ microphone 41 for acquiring a running sound”), and when a frequency of the collected sound an amplitude of which becomes a peak (“peak frequency”, see abstract) reaches a predetermined value (“threshold”, see abstract), it is detected that the (see abstract: “a peeling detection device 4 comprises: a microphone 41 for acquiring a running sound of a urethane tire 3;an extraction part 45 for removing a rotation sound (a sound of a bandwidth including a peak frequency) according to the rotation frequency of the urethane tire 3 from the running sound to extract peeling component data; and a peeling determination part 46 for determining the peeled state of the urethane tire 3 on the basis of comparison of the extracted peeling component data with a threshold.”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to use the microphone 44 as taught by Denda in Hirata’s wafer producing method, such that in the separation detecting step, a microphone collects sound, and when a frequency of the collected sound an amplitude of which becomes a peak reaches a predetermined value, it is detected that the wafer has been separated, in order for acquiring a sound when detecting the separation of the wafer to be produced from the hexagonal single crystal ingot with high accuracy.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of Denda as applied to claims 1-2 above, and further in view of Koutake (US 20110294403 A1)
Regarding claim 3, Hirata discloses the hexagonal single crystal ingot is a hexagonal single crystal SiC ingot (para.0033 recites: “SiC single crystal ingot”) having a c-axis (c-axis 19, see fig.3B) and a c-plane (c-plane 21, see fig.3B) which is orthogonal to the c-axis (see para.0034: “c-plane 21 perpendicular to the c-axis 19”), and in the separation layer forming step (step of forming the separation layer constituted by the plurality of modified layers 23 and cracks 25, see figs.11A-B), a focal point of a laser beam (“focal point of a laser beam”, see para.0011) of such a wavelength as to be transmitted through the hexagonal single crystal SiC ingot (“SiC single crystal ingot”, see para.0033) is positioned at a depth corresponding to a thickness of a wafer to be produced from an end face (“first surface”, see para.0011) of the hexagonal single crystal SiC ingot (see para.0011: “a separation start point forming step of setting a focal point of a laser beam having a transmission wavelength to the ingot inside the ingot at a predetermined depth from the first surface, which depth corresponds to a thickness of the wafer to be produced”), and the laser beam (laser beam) is applied to the hexagonal single crystal SiC ingot to form a separation layer (the separation layer constituted by the plurality of modified layers 23 and cracks 25) including a modified portion (modified layer 23) cracks 25, see figs.11A-B) isotropically extending along the c-plane from the modified portion (see para.0060: “the cracks 25 propagating from the modified layer 23 are formed around the modified layer 23 in the c-plane as shown in FIG. 11B”. See fig.11A, the cracks 25 isotropically extending along the c-plane from the modified layer 23).  
However, Hirata does not explicitly disclose the modified portion in which SiC is separated into Si and C.
Nevertheless, Koutake discloses a wafer processing method, comprising:
a modified portion in which SiC is separated into Si and C (see para.0038: “When the surface of the ingot 11 is carbonized, Si component in SiC is sublimated and the hardness of the ingot 11 can be reduced compared with SiC. Furthermore, by irradiating a laser light, the surface of the ingot 11 can be porous or polycrystallized, and thereby a reformed layer can be formed.”).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings as taught by Koutate into Hirata’s modified method, such that the modified portion in which SiC is separated into Si and C. Doing so allows “the hardness of the ingot can be reduced” and “time required for slicing the ingot can be reduced” (see para.0038 and 0020 of Koutake).
Regarding claim 4, Hirata discloses the hexagonal single crystal ingot is a hexagonal single crystal SiC ingot (para.0033 recites: “SiC single crystal ingot”) in which the c-axis (c -axis 19, see figs.3A-B) is inclined with respect to a normal line (normal 17, see figs.3A-B) to an end face (upper surface 11a) thereof and an off angle (“angle .alpha”, see figs.3A-B) is formed by the c-plane and the end face (see para.0034: “The c -plane 21 is inclined by the off angle .alpha. with respect to the upper surface 11a”), and in the separation layer forming step (step of forming the separation layer constituted by the plurality of modified layers 23 and cracks 25), the separation layer (the separation layer constituted by the plurality of modified layers 23 and cracks 25) is formed by continuously forming the modified portion (modified layer 23 in the c-plane 21, see figs.3A-B and 6 ) in a direction orthogonal to a direction (see direction A in annotated fig. 3B below) in which the off angle (angle .alpha) is formed to form the cracks (cracks 25, see figs.11A-B) isotropically extending along the c-plane from the modified portion (see para.0056: “cracks 25 extending from each modified layer 23 along the c -plane 21”. See fig.11A, the cracks 25 isotropically extending along the c-plane from the modified layer 23), relatively carrying out indexing feeding of the hexagonal single crystal SiC ingot (ingot 11) and the focal point (focal point P of a laser beam LB) within a range not exceeding a width of each of the cracks (para.0061 recites: “the focal point of the laser beam is set at each modified layer 23” and see fig.11A. Thus, focal point P of a laser beam LB within a range not exceeding a width of each of the cracks 25) in the direction (see annotated direction A below) in which the off angle (angle .alpha) is formed, and continuously forming modified portions (modified layers 23, see fig.11A) in the direction orthogonal to the direction (see annotated direction A below) in which the off angle (angle .alpha) is formed to sequentially generate the cracks (cracks 25) c -plane 21) from each of the modified portions (See fig.11A, the cracks 25 isotropically extending along the c-plane from the modified layer 23).  

    PNG
    media_image2.png
    327
    636
    media_image2.png
    Greyscale

Annotated fig.3B of Hirata
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9789565 B2 discloses a wafer producing method for producing a hexagonal single crystal wafer from a hexagonal single crystal ingot includes a separation start point forming step of setting the focal point of a laser beam inside the ingot at a predetermined depth from the upper surface of the ingot, which depth corresponds to the thickness of the wafer to be produced, and next applying the laser beam to the upper surface of the ingot while relatively moving the focal point and the ingot to thereby form a modified layer parallel to the upper surface of the ingot and cracks extending from the modified layer, thus forming a separation start point. In the separation start point forming step, the laser beam is applied to the ingot plural times with the focal point of the laser beam set at the modified layer previously formed, thereby separating the cracks from the modified layer (see abstract).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761